Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 12, 2015

                                    No. 04-14-00875-CV

                              IN THE MATTER OF S.O.W.,

                 From the 386th Judicial District Court, Bexar County, Texas
                              Trial Court No. 1994-JUV-2115
                     Honorable Paul Andrew Mireles, Judge Presiding


                                       ORDER
        For the same reasons stated in this court’s memorandum opinion issued November 4,
2015, the appellant’s “Motion for Relief, and to Set-Aside the Judgment of the 144th Judicial
District Court as Void for Lack of Jurisdiction in Juvenile Cause 94-JUV-2115 Pursuant to Fed.
R. Civ. P. 60(B)(4); and T.R.A.P. 43.2(d)” is DENIED.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of November, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court